Citation Nr: 0032404	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-11 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the RO granted an increased 20 percent rating for the 
veteran's low back disorder.  The veteran appealed for a 
higher rating.  In June 2000, the veteran appeared before the 
undersigned Veterans Law Judge for a hearing at the RO.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Based on the provisions 
of the new law, the RO is invited to revisit the April 2000 
rating decision which denied as not well-grounded the 
veteran's claim of entitlement to service connection for 
depression as secondary to the service-connected low back 
disorder.


REMAND

By way of background, the Board notes that in an April 1996 
rating decision, the RO granted service connection for low 
back disability, diagnosed as low back pain and residuals of 
a compression fracture of T12-L1.  A 10 percent rating was 
assigned, effective January 9, 1996.  Thereafter, the veteran 
filed a claim for an increased rating in March 1998.  In 
conjunction with his claim for an increased rating, the 
veteran submitted employment records showing time lost from 
work as a result of his back disability.  Based on those 
records and VA outpatient treatment records, the RO granted 
an increased 20 percent rating for the veteran's low back 
disability, effective October 22, 1997, the date of a VA 
treatment record showing back spasms and tenderness in the 
lumbosacral area.

With respect to the pending claim of entitlement to an 
increased rating for a low back disorder, the Board concludes 
that additional development to more accurately assess the 
current severity of the veteran's low back disorder is 
warranted.  In particular, the Board notes that the veteran 
has never been afforded a VA examination to assess the 
severity of his back disability.

The Board emphasizes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this 
case, the current clinical findings do not clearly 
demonstrate the extent of functional loss due to pain.  The 
only clinical findings of record are VA outpatient treatment 
records that were not required to comment on the presence of 
functional loss under DeLuca, supra.

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination to obtain a medical 
opinion as to the current severity of the veteran's service-
connected low back disorder, to include the extent of 
functional loss, if any, due to pain and the other factors 
noted above.  The Board notes in this regard that the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  See also the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

However, prior to scheduling the veteran to undergo such 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, 
specifically to include all outstanding VA and private 
treatment records.  In this regard, the Board notes that 
during his June 2000 Board hearing, the veteran testified 
that he had been treated at the VA Medical Center (VAMC) in 
Houston, Texas, in the last year, including an MRI in January 
2000.  The most recent VA treatment records in the claims 
folder are dated in December 1999.  The Board emphasizes that 
all records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such, the RO must obtain and associate with 
the record all outstanding records from the Houston, Texas, 
VAMC since December 1999, as well as from any other source(s) 
or facility(ies) identified by the veteran.

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all pertinent 
medical records relating to the veteran 
from the Houston, Texas VAMC, as well as 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for VA examination of his low back by an 
orthopedic specialist.  The claims 
folder, along with a complete copy of 
this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with standard or normal ranges 
provided for comparison purposes) should 
be conducted.  Moreover, all clinical 
findings should reported in detail.

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups, after prolonged standing or 
sitting, and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of motion loss.  The 
examiner also should also identify the 
type and extent or frequency of 
neurological manifestations, if any, 
associated with the disability (to 
include neuropathy or radiculopathy, 
muscle spasm, and absent ankle jerk).  
Finally, the examiner should offer an 
assessment of the extent to which the 
veteran's service-connected disability 
impairs his ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's increased 
rating claim in light of all pertinent 
evidence, and all applicable law, 
regulations, and case law, to include 
38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca decision, cited to above 
(pertaining to functional loss due to 
pain, weakness, and other factors), and 
all applicable diagnostic codes.  The RO 
must provide full reasons and bases for 
its determinations, addressing all 
issues and concerns noted in this 
REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
both the veteran and his representative 
should be provided with an SSOC and 
given the opportunity to respond within 
the applicable time before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


